Appeal of STAR SPORTING GOODS CO.Star Sporting Goods Co. v. CommissionerDocket No. 1832.United States Board of Tax Appeals1 B.T.A. 1266; 1925 BTA LEXIS 2593; May 27, 1925, decided Submitted April 21, 1925.  *2593 W. Frank Gibbs, Esq., for the Commissioner.  Before JAMES, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits taxes for the year 1919 amounting to $846.86, a portion of which is not in issue.  FINDINGS OF FACT.  The taxpayer is a New York corporation located in New York City.  During the year 1919 the taxpayer sold certain factory property acquired in the year 1912.  The sales price was $20,500.  The cost of the property to and including the date of sale and the value on March 1, 1913, was $28,000.  The taxpayer claimed a loss on account of said sale of $7,500.  The Commissioner reduced that amount of loss by $3,689, alleged t0 be depreciation upon improvements for the period between the acquisition of the property and the date of sale.  DECISION.  The determination of the Commissioner is approved.  .